ACCEPTED
                                                                                       14-14-00625-cv
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   3/5/2015 4:21:22 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                CLERK

                              NO. 14-14-00625-CV

                                                                      FILED IN
                                                               14th COURT OF APPEALS
                                 IN THE                           HOUSTON, TEXAS
                            COURT OF APPEALS                    3/5/2015 4:21:22 PM
                                FOR THE                        CHRISTOPHER A. PRINE
                       FOURTEENTH DISTRICT OF TEXAS                     Clerk




                           ALFREDO HERNANDEZ,
                                 Appellant

                                        vs.

           GOVERNMENT EMPLOYEES INSURANCE COMPANY,
                           Appellee


                APPELLANT’S MOTION TO DISMISS APPEAL


TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Appellant, Alfredo Hernandez (“Hernandez”), moves to dismiss this appeal as

all matters in dispute between the parties in this lawsuit have been settled.

Appellee/Plaintiff Government Employees Insurance Company has agreed to

dismiss all claims it has asserted against Defendant/Appellant Hernandez arising

out of an accident which occurred in Houston, Harris County, Texas on May 14,

2013, which is the subject of this lawsuit. Appellant therefore moves that the court

dismiss this appeal.
                                    Respectfully submitted,

                                    RAMEY, CHANDLER, QUINN & ZITO, P.C.

                                    By:     /s/ Steven D. Naumann
                                           Steven D. Naumann
                                           State Bar No. 14826200
                                           RAMEY, CHANDLER, QUINN & ZITO, P.C.
                                           One Bering Park
                                           750 Bering, Suite 600
                                           Houston, Texas 77057
                                           Telephone: (713) 266-0074
                                           Facsimile: (713) 266-1064
                                           sdn@ramey-chandler.com
                                           COUNSEL FOR APPELLANTS



                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of foregoing has been served
upon all counsel of record, in accordance with the rules on this    5th    day
of    March               , 2015, as follows:

      Roxana M. Robertson
      Javitch, Block & Rathbone, LLC
      275 W. Campbell, Suite 450
      Richardson, Texas 75080
      Counsel for Appellee

                                            /s/ Steven D. Naumann
                                           Steven D. Naumann




                                       2